UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

X
JOEL BLUM, :
Plaintiff, :
Vv. : ORDER OF DISMISSAL
ABSOLUTE RESOLUTIONS : 21 CV 1080 (VB)
INVESTMENTS, LLC, :
Defendant. :
X

 

The Court has been advised that the parties have settled this case and a settlement
agreement is in the process of being finalized. Accordingly, it is hereby ORDERED that this
action is dismissed without costs, and without prejudice to the right to restore the action to the
Court’s calendar, provided the application to restore the action is made by no later than June 14,
2021. To be clear, any application to restore the action must be filed by June 14, 2021, and any
application to restore the action filed thereafter may be denied solely on the basis that it is
untimely.

All other deadlines, scheduled conferences, or other scheduled court appearances are
canceled. Any pending motions are moot.

Dated: April 30, 2021
White Plains, NY

SO ORDERED:

Vou |

Vincent L. Briccetti
United States District Judge

 

 

 
